Citation Nr: 1218604	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  98-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin rash, including due to Agent Orange exposure.

2. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), including due to Agent Orange exposure. 

3. Entitlement to an initial evaluation higher than 30 percent for PTSD.

4. Entitlement to an initial evaluation higher than 30 percent for tension headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in pertinent part denying service connection for a skin rash and a nervous disorder. 

In a July 2008 decision, the Board denied claims for service connection for  hepatitis C and tinnitus, and determined that new and material evidence had not been received by VA to reopen a previously denied claim for service connection for residuals of a right ankle injury. The Board then remanded claims for service connection for headaches, skin rash and a psychiatric disorder other than PTSD (service connection for PTSD was the subject of a separate Board remand in          July 2008). 

Thereafter, the RO (via the Appeals Management Center (AMC)) through a December 2010 rating decision granted service connection for PTSD with a           30 percent evaluation, effective January 14, 2005; and service connection for tension headaches, also rated at 30 percent effective January 14, 2005.            Development action was then completed upon the two remaining issues on appeal, service connection for a skin rash, and for a psychiatric disorder other than PTSD.  
Thereafter, the Board issued an April 2011 remand on these claims, finding the existing medical opinion evidence to be insufficient to resolve the etiology of either a skin rash or psychiatric disorder besides PTSD. 

The Veteran also has filed a timely Notice of Disagreement (NOD) with the December 2010 RO/AMC rating decision with regard to the initial 30 percent evaluations assigned for PTSD, and for tension headaches. Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on the initial assigned rating claims as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran through July 2011 correspondence has claimed he was unable to work as a consequence of PTSD symptoms. This statement raises an informal claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU). The foregoing issue has been raised by the record,    but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  

Presently, the Board deems still further development unavoidable in this case. 
As well, a Statement of the Case must be issued on the Veteran's increased initial rating claims. Hence, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.












REMAND

Preliminarily, there is indication of potentially relevant outstanding records to obtain from the Social Security Administration (SSA). Review of the Veteran's electronic records supplemental to his paper claims folder indicates a        November 2011 SSA inquiry report which verifies the receipt of SSA disability benefits effective since May 1992. While there is no indication of the specific conditions underlying that award of benefits, given the significance of medical history to resolving the instant case before VA, there is reason to believe that the SSA disability records would provide relevant information. See Golz v. Shinseki,               590 F.3d 1317 (Fed. Cir. 2010). Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also finds need to supplement the existing VA medical opinion evidence in regard to the etiology of a psychiatric disorder besides PTSD. Pursuant to prior Board remand directives, the Veteran underwent a June 2011 VA examination for that purpose. Recounting the results of that examination, the diagnosis was PTSD, chronic, mild; and schizophrenia, paranoid type (as "separate clinical conditions, independently responsible for impairment in psychosocial adjustment and quality  of life"). The VA examiner further found that schizophrenia, paranoid type, was less likely as not caused by or a result of military service or occurring within one year of discharge from said service. The opinion rationale included mention of the following:

	There is no evidence of psychotic symptoms until a 1973 hospitalization 	[four years post-service], and there were no notes during said hospitalization
	that indicated the Veteran reported psychotic features in service or 	immediately thereafter. Additionally, the one mental health professional  	who did evaluate the Veteran at the time he was leaving the service, wrote a 	letter in 1974 that, during their June 3, 1969 single visit, "I saw no sign of 	psychosis or severe 	depression." That doctor diagnosed the Veteran with 	anxiety neurosis at that time; essentially, there appears to be no record that 	would corroborate the Veteran's current claim that he began experiencing 	paranoia and auditory hallucinations in the service; what little records we 	have seem to indicate there was no evidence of such until at least 1973.   	[emphasis added]

However, the VA examiner's review of the medical history overlooks that there  was one other medical provider who did treat the Veteran's symptoms nearly contemporaneous with service. The initial September 1975 letter from Dr. W.H.F.  is vague as to the nature of treatment given. In subsequent correspondence of February 1999 though, Dr. W.H.F. recounts seeing the Veteran in 1970 for "mental problems," at which time the Veteran was "very, very agitated, depressed, and extremely angry." The physician continued that he prescribed some valium and an antidepressant, and immediately referred the Veteran to a VA hospital. 

Clearly, such evidence is pertinent to a medical nexus determination. The Board will obtain a supplemental opinion from the June 2011 VA examiner considering this background evidence. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Moreover, while this case is on remand, the Board sees fit to supplement the opinion of the July 2011 VA dermatological examiner. The diagnosis rendered therein was onychomycosis all toenails; and epidermal inclusion cysts of the back. The claimed condition of right hand dermatitis was not diagnosed, since not evident on objective examination. The VA examiner then proceeded to offer the following opinion:

	There is no evidence that the Veteran's current dermatological 	condition (onychomycosis and epidermal inclusion cyst) had its onset   	during military service. These are not conditions which have been 	presumptively linked to exposure to herbicides. Therefore it is considered 	unlikely that the Veteran's current dermatological condition is etiologically 	related to his military service or exposure to toxic herbicides. The Veteran's 	dermatological conditions which were documented during his military 	service (groin rash, tinea cruris, heat rash and folliculitis) have resolved and 	are not currently present.

The Board acknowledges that the VA examiner failed to directly relate the two diagnosed dermatological conditions, onychomycosis and epidermal inclusion cysts, to an incident of treatment during military service. Nonetheless, the rationale insofar as dealing with the Veteran's presumed Agent Orange exposure is questionable . Without a doubt, neither diagnosed condition is listed amongst those for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e), but that simply means that presumptive service connection is not available.              The Veteran is still entitled to prove through direct service connection that his claimed conditions are related to in-service exposure to Agent Orange.                   See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). Thus, a clearer rationale is needed from the VA examiner as to whether presumed Agent Orange exposure had any accepted or cognizable role behind the conditions claimed, without merely citing to the lack of presumptive service connection for this same.  A supplemental medical opinion is in order.

As a further procedural matter, the Board observes that the Veteran has filed a timely Notice of Disagreement with the December 2010 RO/AMC rating decision with regard to the initial assigned evaluations for service-connected PTSD and tension headaches. It is therefore necessary that the Veteran is provided with a Statement of the Case on these particular issues, as the next stage in order to perfect  an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the claims file.
2. The RO/AMC should return the claims folder to the VA examiner who conducted the VA psychological examination of June 2011 for a supplemental opinion. The examiner is requested to indicate whether it is at least as likely as not (50 percent or greater probability) that  the Veteran's diagnosed schizophrenia, paranoid type              (as distinguished from already service-connected PTSD)  is etiologically related to military service, or otherwise had its onset to a compensable degree with one-year therefrom, taking into specific consideration the contents of the February 1999 correspondence from Dr. W.H.F. stating that he treated the Veteran back in 1970.
 
The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the June 2011 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

3. Then forward the claims folder to the VA examiner who conducted the VA dermatological examination         of July 2011 and obtain a supplemental opinion.               The examiner is requested to indicate whether it is at least as likely as not (50 percent or greater probability) that  the Veteran's diagnosed onychomycosis and epidermal inclusion cysts of the back have any etiological relationship to military service, including from presumed exposure to Agent Orange during service. In providing the requested opinion insofar as involving Agent Orange exposure, the VA examiner must specifically address     as a factual matter any role that such exposure had as a contributing cause to dermatological disability, based on accepted medical and scientific principles, and the Veteran's unique medical history. (Please note that mere citation to the lack of presumptive service connection    by law for these conditions would not alone be a sufficient rationale). 
 
The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the July 2011 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries         set forth above regarding the disability claimed.

4. The RO/AMC should then review the claims file.        If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6. The RO/AMC shall issue a Statement of the Case addressing the issues of increased initial evaluations          for PTSD, and tension headaches. Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for     appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

